DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 10/25/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-5, 7-10, 12-16 and 19 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-5, 7-10 and 12, the prior art discloses a light source device as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a light source device wherein the light source device further includes a driver chip and a photodetector, wherein the driver chip and the photodetector are disposed on the upper electrode layer and are electrically coupled to the light emitting unit through the upper electrode layer, and the light emitting unit and the photodetector are arranged at a same side of the driver chip.
Re claim 13, the prior art discloses a light source device as generally recited in independent claim 13 (see for example previous claim 13 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a light source device wherein the light source device further includes a driver chip embedded in the board, wherein the driver chip is electrically coupled to the light emitting unit and the lower electrode layer through an inner circuit unit embedded in the board.
Re claims 14-16 and 19, the prior art discloses an uplift block as generally recited in independent claim 14 (see for example previous claim 14 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an uplift block wherein the top electrode layer of the uplift block includes N number of heat-dissipation pads and a plurality of metal pads arranged around the N number of the heat-dissipation pads, and N is a positive integer more than one, and wherein the metal pads are arranged along four sides of the insulating body, and the number of the metal pads along any one of the four sides of the insulating body is greater than N, wherein the uplift block further includes M number of heat-dissipation pillar and a plurality of metal pillars arranged around the M number of the heat-dissipation pillar, wherein M is a positive integer less than N, wherein the M number of the heat-dissipation pillar and the metal pillars are embedded in the insulating body, and the top electrode layer and the bottom electrode layer are electrically coupled to each other through the M number of the heat-dissipation pillar and the metal pillars, and wherein the M number of the heat-dissipation pillar is connected to the N number of the heat-dissipation pads, and the metal pillars are respectively connected to the metal pads.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899